133 F.3d 925
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvin H. CANELL;  Jomo K. Drew, Plaintiffs-Appellants,v.David COOK, Director of the Oregon Department ofCorrections;  Michael Sprauer, Administrative Chaplin,Department of Corrections;  S. Frank Thompson,Superintendent of State Penitentiary, Defendants-Appellees.Gilbert J. BLACKETER:  Derek Cannon, Larry Redwoman;  DavidP. Lindell, Plaintiffs-Appellants,v.OREGON DEPARTMENT OF CORRECTIONS;  Eastern OregonCorrectional Institute;  David Cook, Director OregonDepartment of Corrections;  George Baldwin, SuperintendentEoci;  Daniel P. Johnson, Superintendent Snake RiverCorrectional Institute, Defendants-Appellees.Robert LEE VAN PELT:  Earl Allen;  Justin Harrington,Plaintiffs-Appellants,v.David COOK, Director Oregon Department of Corrections;Michael SPRAUER, Administrative Chaplin Departmentof Corrections;  S. Frank Thompson,Superintendent Oregon StatePrison, Defendants-Appellees.
No. 96-35956, 96-35967, 96-36111.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 8, 1998.*Decided Jan. 16, 1998.

Before ALDISERT**, PREGERSON and TROTT, Circuit Judges.


1
We affirm the district court's grant of summary judgment to appellees.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3


**
 Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation